Haines v West (2020 NY Slip Op 00809)





Haines v West


2020 NY Slip Op 00809


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020

PRESENT: WHALEN, P.J., SMITH, CENTRA, NEMOYER, AND TROUTMAN, JJ. (Filed Jan. 31, 2020.) 


MOTION NO. (899/19) CA 19-00269.

[*1]PETER L. HAINES AND MINNIE H. BRENNAN, AS CO-EXECUTORS OF THE ESTATE OF PATRICIA S. HAINES, DECEASED, PLAINTIFFS-RESPONDENTS, 
vHOLLY WEST, ALSO KNOWN AS HOLLY W. WEST, AND WILLIAM J. HURLBURT, INDIVIDUALLY, AND DOING BUSINESS AS MILTON R. HURLBURT, DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.